     Case 1:19-cr-00277-DAD-BAM Document 35 Filed 09/21/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JESUS PANIAGUA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00277 DAD-BAM
12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; ORDER
13    vs.                                          THEREON
14    JESUS PANIAGUA,                              Date: November 2, 2020
                                                   Time: 10:00 a.m.
15                    Defendant.                   Judge: Honorable Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Tuesday, October 13, 2020 at
20   10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, November 2, 2020 at
21   10:00 a.m.
22          The parties wish to continue sentencing in this matter at the request of defense counsel, as
23   defense counsel will be out of town on October 13, 2020 and to allow additional time for the
24   preparation of sentencing materials on Mr. Paniagua’s behalf. Defense counsel has received a
25   copy of the draft PSR. A continuance to November 2, 2020 will allow for the formal objections
26   to the PSR to be lodged and for mitigation evidence collected to be organized and presented to
27   the Court in advance of sentencing.
28   //
     Case 1:19-cr-00277-DAD-BAM Document 35 Filed 09/21/20 Page 2 of 2


 1          The parties further stipulate to the following amended presentence schedule:
 2      •   Informal Objections due to Probation and Opposing Counsel: October 5, 2020.
 3      •   Final PSR Filed with the Court and Disclosed to Counsel: October 12, 2020.
 4      •   Formal Objections Filed with Court and Served on Probation and Opposing
 5          Counsel: October 19, 2020.
 6      •   Reply, or Statement of Non-Opposition: October 26, 2020.
 7   The Government and Probation Department do not object.
 8                                               Respectfully submitted,
 9                                               HEATHER E. WILLIAMS
                                                 Federal Defender
10
11   DATED: September 18, 2020                   /s/ Benjamin Gerson
                                                 BENJAMIN GERSON
12                                               Assistant Federal Defender
                                                 Attorney for Defendant
13                                               JESUS PANIAGUA
14
                                                 MCGREGOR SCOTT
15                                               United States Attorney
16   DATED: September 18, 2020                   /s/ Laura Jean Berger
                                                 LAURA JEAN BERGER
17                                               Assistant U.S. Attorney
                                                 Attorney for Plaintiff
18
19                                             ORDER
20          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
21   set for Tuesday, October 13, 2020 at 10:00 a.m., before the Honorable Dale A. Drozd, be
22   continued to Monday, November 2, 2020 at 10:00 a.m. The presentence schedule shall be
23   amended as set forth above.
24
25   IT IS SO ORDERED.
26      Dated:    September 18, 2020
27                                                   UNITED STATES DISTRICT JUDGE

28


                                                   -2-
